UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7020



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OBED HOYTE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Henry C. Morgan, Jr.,
District Judge, sitting by designation. (CR-93-10)


Submitted:    November 8, 2001          Decided:    November 16, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Obed Hoyte, Appellant Pro Se. Ruth Elizabeth Plagenhoef, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Obed Hoyte seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).     We

have reviewed the record and the district court’s opinion and find

no reversible error.*   Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.   United States v. Hoyte, No. CR-93-10 (W.D. Va. May 21,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       In his informal brief, Hoyte states he filed an amendment to
his § 2255 motion prior to the district court’s decision in this
matter which was not considered by the district judge rendering the
decision on the original § 2255 motion, but rather by a different
judge who construed it as a new § 2255 motion and dismissed it as
untimely. Because it is clear that the additional claims Hoyte
sought to raise by way of amendment were, like the claims raised in
the original motion, clearly barred by the one-year statute of
limitations in the Antiterrorism and Effective Death Penalty Act of
1996, Pub. L. No. 104-132, § § 105, 110 Stat. 1214, 1220 (amending
28 U.S.C. § 2255), the fact the judge in this matter failed to
consider those claims as part of this matter does not constitute
error.


                                 2